118 Ga. App. 728 (1968)
165 S.E.2d 664
PEACOCK
v.
ADAMS.
44068.
Court of Appeals of Georgia.
Argued November 8, 1968.
Decided November 26, 1968.
*729 Lynwood A. Maddox, Daniel C. B. Levy, for appellant.
Swift, Currie, McGhee & Hiers, J. Lewis Sapp, for appellee.
HALL, Judge.
This appeal is from an order granting a motion for summary judgment.
1. On summary judgment, the burden is on the movant to produce evidence which conclusively eliminates all material issues in the case. Colonial Stores, Inc. v. Wilson, 118 Ga. App. 120 (162 SE2d 750).
2. "An invitee need not choose the safest way across the owner's or proprietor's property. He may travel any way customarily used and reasonably safe." Misenhamer v. Pharr, 99 Ga. App. 163, 166 (107 SE2d 875). See also Davenport v. South Atlantic Gas Co., 106 Ga. App. 45, 48 (126 SE2d 480).
3. Appellee's counsel conceded on oral argument that there was a factual dispute on the question of whether the chain over which the appellant allegedly fell was obscured from view by tall grass.
The trial court erred in granting the motion for summary judgment.
Judgment reversed. Bell, P. J., and Quillian, J., concur.